DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendments filed 07/29/2021 have been entered. Claims 11, 13-17, and 20-26 are pending in the application. Claim 19 has been cancelled by amendment. Claims 22-26 are newly added.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive. 
	Regarding Applicant’s arguments directed to 112(a):
	Applicant has argued that the claims obviate any possible basis for rejection, but no further explanation is made of how the claims overcome the previous rejections. Applicant’s statements are conclusory and lack substance, therefore the argument is not persuasive.

	Regarding Applicant’s arguments directed to 102(a)(1):
	Applicant’s argument regarding comparing to non-misfire conditions are drawn from a section the disclosure not cited in the rejection. The cited sections of the rejection disclose comparing the detection metric to thresholds corresponding to different deviation types - that is single cylinder misfire and multiple cylinder misfire.
	The newly added claims are addressed in the below rejections.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 13-17, and 20-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 11 recites the step of “ascertaining a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from the ascertained rotational speed profile”. Claim 17 recites the step of “ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile”. As best understood from the original Specification, a “charge exchange characteristic variable” corresponds to the amplitude of an engine order. However, the original disclosure does not disclose how “a peculiarity” of the amplitude of an engine order is ascertained.
The original disclosure provides no guidance for a standard for what is considered peculiar, the term “peculiarity” is not a term of art, and the term “peculiarity” is not defined by the specification. Therefore the term must be interpreted using its plain meaning. The plain meaning of “peculiarity” can be: the quality of being different from the usual or normal; or, a distinguishing characteristic.

Therefore, the claims have not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. See MPEP 2163(I)(A).
Claims 25 and 26 have been added which recite “the ascertained peculiarity of the charge exchange characteristic variable is an ascertained amplitude of a particular engine order.” This limitation is not supported by the original disclosure. Support cannot be found in the cited ¶0015. However, the original Specification states that the amplitude of an engine order can be a charge exchange characteristic variable (¶0009). This does not state that the peculiarity of the charge exchange characteristic variable is the amplitude of a particular engine order. Applicant has not provided an explanation for the discrepancy between the original Specification and the new claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-17, 20-23, and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walters (US PGPub 2008/0190184).
Regarding claim 11, Walters discloses a method for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, comprising:
ascertaining a rotational speed profile of the internal combustion engine (¶¶0061-0062);
ascertaining a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from the ascertained rotational speed profile (¶¶0064-0066); 
comparing the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable which are assigned to different deviation types (¶¶0053-0055,0071-0074); and
assigning a deviation type to the rotational speed profile as a function of the ascertained peculiarity of the charge exchange characteristic variable and in accordance with the result of the comparison (¶¶0073-0074).

Regarding claim 13, Walters discloses the step of comparing comprises:
calculating of a difference between the ascertained peculiarity and the predetermined peculiarity (¶¶0053-0055,0071); and
assigning the deviation type to the rotational speed profile if the difference exceeds a predetermined threshold value (¶¶0073-0074).

¶¶0034-0035,0066,0073).

Regarding claim 15, Walters discloses ascertaining the peculiarity of the charge exchange characteristic variable using a DFT and/or FFT calculation (¶¶0034-0035,0065-0066).

Regarding claim 16, Walters discloses ascertaining the rotational speed profile during a diagnosis time window, which corresponds to at least one working cycle of the four-stroke internal combustion engine (¶0024,0035).

Regarding claim 17, Walters discloses a diagnostic tool for the diagnosis of charge exchange behavior of an internal combustion engine with multiple cylinders, the diagnostic tool comprising:
a rotational speed acquisition unit to acquire a rotational speed of a crankshaft of the internal combustion engine (¶0038); and
a processor (¶0022) configured to:
control the rotational speed acquisition unit (¶¶0061-0062);
ascertain a peculiarity of at least one charge exchange characteristic variable using a Fourier transformation from an ascertained rotational speed profile (¶¶0064-0066); 
compare the ascertained peculiarity of the charge exchange characteristic variable with predetermined peculiarities of the charge exchange characteristic variable that are assigned to different deviation types (¶¶0053-0054,0071); and
 (¶¶0073-0074).

Regarding claim 20, Walters discloses the processor, in the step of comparing, is further configured to:
calculate a difference between the ascertained peculiarity and the predetermined peculiarity (¶¶0053-0055,0071); and
assign a deviation type to the rotational speed profile if the difference exceeds a predetermined threshold value (¶¶0073-0074).

Regarding claim 21, Walters discloses an internal combustion engine with multiple cylinders (¶¶0022-0023) comprising the diagnostic tool of claim 17 (See Claim 17 above).

Regarding claim 22, Walters discloses comparing the ascertained rotational speed profile with a plurality of deviation-typical rotational speed profiles (Walters discloses this is the conventional approach; ¶¶0047-0048,0056); and
subjecting the ascertained rotational speed profile and at least one of the deviation- typical rotational speed profiles to the Fourier transformation (¶¶0064-0066).

Regarding claim 23, Walters discloses the processor is further configured to:
compare the ascertained rotational speed profile with a plurality of deviation-typical rotational speed profiles (Walters discloses this is the conventional approach; ¶¶0047-0048,0056); and
¶¶0064-0066).

Regarding claim 25, Walters discloses the ascertained peculiarity of the charge exchange characteristic variable is an ascertained amplitude of a particular engine order (¶¶0064-0068).

Regarding claim 26, Walters discloses the ascertained peculiarity of the charge exchange characteristic variable is an ascertained amplitude of a particular engine order (¶¶0064-0068).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Walters in view of Majima (US PGPub 2013/0160536).
Regarding claim 24, Walter is silent regard the different deviation types include at least one selected from the group consisting of: insufficient charging of a cylinder with fresh air and/or recirculated exhaust gas; excessive charging of the cylinder with fresh air and/or recirculated exhaust gas; insufficient compression of the cylinder; excessive mechanical friction in the cylinder; and premature ignition of the cylinder.
However, Majima teaches a method for diagnosing an internal combustion, comprising:
different deviation types including at least one selected from the group consisting of:
¶¶0036,0040 – excess fuel would result in a rich condition in which there is insufficient air compared to the amount of fuel in the combustion mixture); 
excessive charging of the cylinder with fresh air and/or recirculated exhaust gas (¶0069 – insufficient fuel would result in a lean condition in which there is excess air compared to the amount of fuel in the combustion mixture); and
excessive mechanical friction in the cylinder (¶¶0039-0040 -  Majima teaches excess friction in the engine due to shortage of engine oil, which one of ordinary skill in the art would include friction in the cylinder, as the cylinder is a primary target for lubrication and a source of friction).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Walters, by the different deviation types include at least one selected from the group consisting of: insufficient charging of a cylinder with fresh air and/or recirculated exhaust gas; excessive charging of the cylinder with fresh air and/or recirculated exhaust gas; and excessive mechanical friction in the cylinder, as taught by Majima, for the purpose of determining the cause of an abnormality (¶¶0005-0006).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747